Case 1:21-cv-01223-MN Document 6 Filed 09/09/21 Page 1 of 1 PagelD #: 62

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:21-cv-01223-UNA.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4(l))

This summons & complaint for (name of individual and title, if any) EnGenius Technologies, Inc. was
received by me on 8/30/2021.

[ ] | personally served the summons on the individual at (piace) ON (date)
,or

[ ] | left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
at , and mailed a copy to the individual’s last known address; or

[ X ] | served the summons & complaint on (name of individual) Allison Rathmanner, authorized
agent, at c/o Harvard Business Services, Inc., 16192 Coastal Highway, Lewes, DE 19958, who is
designated by law to accept service of process on behalf of (name of organization) EnGenius Technologies,
Inc., on (date) 8/30/2021 at 3:30 p.m.; or

 

[ ] lreturned the summons unexecuted because ; or
[ ] Other (specify):
My fees are S for travel and $ for services, for a total of $
| declare under penalty of perjury that is information is true.
Date: 8/31/2021 é (hethe: 4 0 Lrebe

/ “ Server’s signature
James B. O'Rourke, Special Process Server

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400
P.O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
